Citation Nr: 0931090	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-38 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from March 1962 to March 1965.  
The claim comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2005 and March 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Offices in 
St. Petersburg, Florida.  In May 2008, the Veteran testified 
at a Central Office hearing before the undersigned; a 
transcript of that hearing is of record.  In September 2008, 
the Board remanded the claim for further development.  

In June 2009, in regards to statements submitted in support 
of the Veteran's claim in March 2009, the Veteran's 
representative submitted a waiver of consideration by the 
agency of original jurisdiction.


FINDINGS OF FACT

The Veteran's service-connected disabilities do not preclude 
him from obtaining and retaining all forms of substantially 
gainful employment consistent with his education and work 
experience.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25, 4.26 (2008).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC). Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A December 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and would make reasonable efforts to obtain records 
not held by a federal agency, but that it was the Veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  Although complete VCAA notice was not provided prior 
to the initial adjudication in April 2005, the Veteran is not 
prejudiced by the timing of this letter.  His claim was 
readjudicated in a March 2006 rating decision, an October 
2006 statement of the case, and a February 2009 supplemental 
statement of the case after he was provided with the 
opportunity to submit evidence and argument, including 
testimony at the May 2008 Central Office hearing, in support 
of his claim and to respond to the VA notice.  

Furthermore, in March 2006, May 2006, and November 2008 
letters, he was given notice regarding ratings and effective 
dates of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Neither the Veteran nor his representative 
alleges that notice has been less than adequate.

The Veteran's pertinent treatment records have been secured.  
The RO arranged for appropriate VA examinations.  The Veteran 
has not identified any evidence that remains outstanding.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

B.	Legal Criteria, Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and that, if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  38 
C.F.R. § 4.16(a).

For the purposes of establishing whether there is one 
disability ratable at 60 percent, or if more than one 
disability, establishing if there is one disability ratable 
at 40 percent, as pertinent here, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor if applicable, (2) 
disabilities resulting from a common etiology or a single 
accident, or (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, etcetera. Id.

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the Veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993) (emphasis added).  Consideration 
may not be given to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

In this case, the Board notes that the Veteran has a 30 
percent rating for status post total right knee replacement 
and osteoarthritis, effective May 1, 1994 and a 30 percent 
rating for status post total left knee replacement, formerly 
diagnosed as degenerative joint disease associated with right 
knee osteoarthritis and total knee replacement, effective May 
1, 2005.  The Board notes that a temporary evaluation of 100 
percent was assigned from July 21, 2004 to August 31, 2005 
based on total left knee replacement necessitating 
convalescence and that rating period is not before the Board.

For the purpose of one 60 percent service-connected 
disability, disabilities of one or both lower extremities, 
including the bilateral factor, and disabilities resulting 
from common etiology or a single accident will be considered 
as one disability. 38 C.F.R. § 4.16(a) (2008).  The Veteran's 
bilateral knee disorders are disabilities that involve both 
lower extremities and/or result form a common etiology (i.e. 
both are related to the right knee disorder).  The bilateral 
factor applies to the Veteran's bilateral knees, each rated 
as 30 percent disabling.  The Combined Ratings Table provides 
that a combination of a 30 percent disability with a 30 
percent disability yields a "raw" disability evaluation of 51 
percent.  See 38 C.F.R. § 4.25.  The regulations pertaining 
to the bilateral factor require that 10 percent of this "raw" 
evaluation be added to the "raw" evaluation, which yields an 
evaluation of 56 percent, which when rounded to the nearest 
degree divisible by 10, equals 60.  Id.  Thus, the Veteran 
does meet the minimum schedular requirements to be considered 
for a TDIU.  Id.

Therefore, the remaining question is whether the service-
connected disabilities, in and of themselves, preclude the 
Veteran from securing or following a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).

Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993) (emphasis added).  Consideration 
may not be given to the impairment caused by nonservice- 
connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Although neither 
the United States Code nor the Code of Federal Regulations 
offers a definition of "substantially gainful employment," VA 
Adjudication Procedure Manual, M21- 1, Part VI, para. 
7.09(a)(7) defines that term as "that which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the Veteran resides."  Further, marginal employment, 
defined as an amount of earned annual income that does not 
exceed the poverty threshold determined by the United States 
Department of Commerce, Bureau of the Census, shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 
(2000).

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other Veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough for a 
grant of a TDIU.  In itself, a disability rating is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  But the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Id.  If he is not so capable, then a grant of TDIU is 
warranted; not otherwise.
Here, in the Veteran's March 2005 application for TDIU, he 
reported that he was prevented from securing or following any 
substantially gainful occupation due to his service-connected 
bilateral knee disorders.  He reported that he was employed 
from 1965 to 1989 as a policeman and last worked full time in 
1992 as a police (security) officer when he became too 
disabled to work.  He indicated that he did not receive 
disability retirement benefits or workers compensation.  He 
completed three years of college.  He reported that he had 
not tried to obtain employment since he became too disabled 
to work.  He also did not have any education or training 
since he became too disabled to work.  

Collier County Community Based Outpatient Clinic treatment 
records dated from 2004 to 2006 included an April 2006 
treatment record that noted that for the knee pain, the 
Veteran was on morphine and was unable to work as a law 
enforcement officer.  

On March 2005 VA examination, the Veteran reported that he 
was able to walk about 10-15 minutes, but was unable to run 
or hop.  He had residual pain in both knees, but they were 
markedly improved compared to how they were prior to his 
joint replacement surgery.  He had worked as a policeman and 
in the mid 1990's underwent a total right knee replacement.  
His left knee became the brunt of his usage and ultimately 
necessitated a total left knee replacement.  He did not use 
assistive ambulatory aids.  His range of motion was from 0 to 
120 degrees on the right and from 0 to 130 degrees on the 
left.  The ligaments were bilaterally stable.  

A July 2005 statement from Dr. H. J. K. noted that the 
Veteran was under his care status post bilateral knee 
replacements.  Dr. H. J. K. opined that due to the Veteran's 
knee replacements, he was unable to perform the normal duties 
necessary to be a law enforcement officer.  Dr. H. J. K. 
added that the Veteran could do sedentary or desk work.  

In April 2006, Dr. T. W., of a VA Outpatient Clinic, opined 
that the Veteran was unable to perform the duties that would 
be required to be a law enforcement officer due to 
significant pains in his knees, despite having bilateral 
total knee replacement.  

In May 2008 correspondence, Dr. F. D. H., III noted that he 
was the Veteran's treating neurologist.  He reported that due 
to several disabling neurological medical conditions, the 
Veteran could not sit or stand for long periods of time.  Dr. 
F. D. H., III, opined that the Veteran could no longer 
perform his duties as a law enforcement officer due to his 
medical conditions. 

During his May 2008 Central Office hearing, the Veteran's 
representative reported that the Veteran retired from the 
police force.  The Veteran reported that as a result of a 
promotion with the police force, he moved into an 
administrative type of desk job from 1984 to the end of his 
career.  For a couple of years after he retired, he worked as 
a security officer at a Teddy Bear Museum that was owned by a 
family friend.  He indicated that he left that job in 1992 
because there was no need for a security officer.  He 
underwent a total right knee replacement in 1993 and a total 
left knee replacement in 2004.  The Veteran stated that he 
could no longer pass any physicals that would be required to 
do any type of police work or even security work based on his 
current knee conditions.  The Veteran reported that he fell 
out of a tree in 1989 and fractured his back in two places, 
dislocated his knee, fractured his leg and ankle, and tore 
his shoulder.  He indicated that his back problems kept him 
from sitting, standing, or walking for very long.  

On December 2008 VA examination, it was noted that the claims 
file was reviewed.  The VA examiner summarized the Veteran's 
medical history.  The Veteran had complaints of pain in both 
knees all the time, he did not have flare-ups.  The examiner 
noted that the Veteran took morphine sulfate 3 times a day, 
and oxycodone as needed.  The medication helped his knees.  
He did not use a brace or any other assistive devices.  He 
was a retired police officer.  He reported that he retired in 
1990.  There was no effect on activities of daily loving 
except for pain.  The Veteran reported pain with any 
activity, for example long walking was difficult for him 
because of the pain.  The Veteran walked with a wide-based 
gait and slight genu valgum on the right.  There was 
tenderness on the medial aspect of both knees, and status 
post total knee replacement, bilaterally.  There was no 
instability.  The range of motion was from 0 to 80 degrees 
bilaterally with complaints of pain at 80 degrees.  There was 
no additional range of movement loss due to pain, fatigue, 
weakness, lack of endurance, incoordination, or following 
repetitive use.  The assessment was degenerative joint 
disease of both knees, status post bilateral total knee 
replacements, severe.  The examiner opined that in terms of 
employability in regards to the Veteran's service-connected 
conditions, he was at least as likely as not able to do 
sedentary type of employment, and was not likely to be able 
to do physically demanding type of work.    

After considering all of the evidence, the Board concludes 
that the evidence does not show that the Veteran is incapable 
of performing the mental acts required by employment due to 
his service-connected disabilities.  On considering whether a 
TDIU rating is warranted under 38 C.F.R. § 4.16(b), the 
evidence does not show-even when considering the limitations 
and exacerbations due to the Veteran's service-connected 
disabilities-that some factor exists that takes this 
Veteran's case outside the realm of the usual so as to render 
impracticable his schedular ratings.

On this point, the Board finds that the schedular rating 
criteria are not inadequate to rate the Veteran's bilateral 
knee disorders, as it is rated below the maximum allowable 
under the relevant codes.  While the evidence shows that the 
two service-connected knee disabilities will prevent him from 
engaging in physically demanding type of work, such as the 
physical duties required to be a law enforcement officer, 
this is insufficient by itself to show that the service-
connected disabilities precludes any type of employment.  In 
fact, in July 2005 Dr. H. J. K opined that the Veteran would 
be able to perform sedentary or desk work.  Likewise, in 
December 2008, the VA examiner reviewed the Veteran's claims 
file, summarized the pertinent medical history, noted that 
the Veteran took morphine sulfate three times a day, and 
concluded that the Veteran would be able to perform sedentary 
type of employment.  

The Board concludes that the Veteran's college education, 
work experience, and degree of disability do not preclude a 
sedentary form of employment.  Although the Veteran was once 
a police officer that engaged in physical activity, he 
reported that in 1984 until the end of his career he moved 
into an administrative desk position as a result of a 
promotion.  The Board notes that the administrative position 
was not reported by the Veteran to be physical in nature and 
he was not placed into this position as a result of his knee 
disorders.  Furthermore, he ultimately left this position as 
a result of retirement rather than being too disabled to 
perform his job duties.  The evidence as a whole does not 
show that Veteran could not obtain and maintain a similar 
administrative-type position due to his service-connected 
disabilities.  There is no indication in the claims file that 
the Veteran attempted to apply for employment and was turned 
down.

Although Dr. F. D. H., III reported that due to several 
disabling neurological medical conditions, the Veteran could 
not sit or stand for long periods of time, the Veteran does 
not currently have any service-connected neurological medical 
conditions.  Furthermore, at his March 2008 Central Office 
hearing, the Veteran indicated that his nonservice-connected 
back disorder prevented him from sitting for long periods of 
time.  The Board therefore concludes that there is a 
preponderance of the evidence against the claim that the 
Veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disabilities.  A total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.

In summary, the evidence is insufficient to show that there 
is some factor which places the claimant in a different 
position than other Veterans with the same disability rating.  
See Van Hoose, supra.  For the reasons set forth above, the 
Veteran's service-connected disabilities simply have not been 
shown to result in total disability.  Entitlement to TDIU is 
thus not established.

As there is a preponderance of the evidence against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to TDIU is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


